Exhibit 10.2

 



AMENDMENT

TO THE

EMPLOYMENT AGREEMENT

  

This AMENDMENT (the “Amendment”) is made effective March 4, 2019, and amends
that certain EMPLOYMENT AGREEMENT dated March 30, 2013 (the “Agreement”) by and
between CARBON NATURAL GAS COMPANY (n/k/a CARBON ENERGY CORPORATION (the
“Company”) and MARK D. PIERCE (the “Executive”). Capitalized terms used but not
otherwise defined in this Amendment shall have the meaning ascribed to such
terms in the Agreement.

 

WITNESSETH:

 

WHEREAS, the Company and the Executive are parties to the Agreement and desire
to amend the Agreement (i) to correct mistaken internal references and (ii) to
clarify the timing for certain payments to the Executive in the event of an
Involuntary Termination; and

 

WHEREAS, pursuant to Section 7.5 of the Agreement, the Agreement may be modified
or amended by an instrument in writing signed by the party against whom
enforcement or any such modification or amendment is sought; and

 

WHEREAS, the Company and the Executive desire to enter into this Amendment to
amend the Agreement.

 

NOW, THEREFORE, in consideration of the premises, as well as other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. Section 1.2(c) of the Agreement is amended by deleting it in its entirety and
replacing it with the following:

 

“(c) Payment. The amount payable to the Executive pursuant to Section 1.2(a)
shall be delivered to J.P. Morgan Escrow Services (the “Escrow Agent”)
immediately upon Executive’s Involuntary Termination and, subject to the
provisions of Section 5.4, such payment shall be delivered to the Executive by
the Escrow Agent within five (5) business days after the release required by
Section 5.4(a) has become irrevocable and effective.”

 

2. Section 1.2(e) of the Agreement is amended by deleting it in its entirety and
replacing it with the following:

 

“(e) Change in Control. A “Change in Control” shall be deemed to have occurred
on the first to occur of the following (the “Change in Control Date”):

 

(i)A “change in the ownership” of the Company within the meaning of Treasury
Regulation § 1.409A-3(i)(5)(v), whereby any one person, or more than one person
acting as a “group” (for purposes of this Section 1.2(e), as such term is
defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)), acquires beneficial
ownership (as such term is defined in Rule 13d-3 promulgated under the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”)), of
securities in the Company that, together with securities beneficially owned by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the outstanding securities of the Company; provided,
however, that this clause (i) shall not apply to any acquisitions by funds
affiliated with Yorktown Energy Partners or any of their respective Affiliates
(collectively, the “Yorktown Holders”) until the first date after the date
hereof on which the Yorktown Holders beneficially own (as such term is defined
in Rule 13d-3), directly or indirectly, less than 20% of the total voting power
of the outstanding securities of the Company;

 



 

 



 

(ii)A “change in the effective control” of the Company within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(vi), whereby either (A) any one person, or
more than one person acting as a “group” (for purposes of this Section
1.2(e)(ii), as such term is defined in Treasury Regulation
§ 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
beneficial ownership (as such term is defined in Rule 13d-3), directly or
indirectly, of securities of the Company possessing 30% or more of the total
voting power of the outstanding securities of the Company; provided, however,
that this clause (ii)(A) shall not apply to any acquisitions by the Yorktown
Holders until the first date after the date hereof on which the Yorktown Holders
beneficially own (as such term is defined in Rule 13d-3), directly or
indirectly, less than 20% of the total voting power of the outstanding
securities of the Company; or (B) a majority of the members of the Board are
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; or

 

(iii)A “change in the ownership of a substantial portion” of the Company’s
assets within the meaning of Treasury Regulation § 1.409A-3(i)(5)(vii), whereby
any one person, or more than one person acting as a “group” (for purposes of
this Section 1.2(e)(iii), as such term is defined in Treasury Regulation §
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all the assets of the Company
immediately prior to such acquisition or acquisitions.

 

The foregoing definition of “Change in Control” is intended to comply with the
requirements of Section 409A of the Code, as amended from time to time, and the
guidance and regulations issued thereunder and successor provisions, guidance
and regulations thereto (collectively, the “Nonqualified Deferred Compensation
Rules”) and shall be interpreted and applied by the Board or the Compensation
Committee of the Board (the “Compensation Committee”), as the case may be, in a
manner consistent therewith.”

 

3. The last sentence of Section 5.1(a) is amended by deleting it in its entirety
and replacing it with the following:

 

“The Severance Payments shall be delivered to the Escrow Agent immediately upon
Executive’s Involuntary Termination and, subject to the provisions of Section
5.4, the Severance Payments shall be delivered to the Executive by the Escrow
Agent within five (5) business days after the release required by Section 5.4(a)
has become irrevocable and effective.”

 



- 2 -

 



 

4. Section 5.3(a)(ii) of the Agreement is amended by deleting the second
sentence thereof it in its entirety and replacing it with the following:

 

“All determinations made by the Accounting Firm under this Section 5.3(a) shall
be made as soon as reasonably practicable and in no event later than four (4)
business days after the release required by Section 5.4(a) has become
irrevocable and effective.”

 

5. Section 5.3(a)(ii) of the Agreement is further amended by (a) deleting the
reference to Section 1.2(a)(ii)(A) and replacing it with a reference to Section
1.2(a)(iii)(A) and (b) deleting the reference to Section 1.2(a)(ii)(B) and
replacing it with a reference to Section 1.2(a)(iii)(B).

 

6. Section 5.4(b) of the Agreement is amended by adding the following
immediately following the first sentence thereof:

 

“In the event that any portion of the payments or the benefits provided to
Executive under Section 1.2(a) or Section 5.1 constitute non-qualified deferred
compensation subject to the Nonqualified Deferred Compensation Rule, and the
timing of the delivery of the release required by Section 5.4(a) could cause
such payments to begin in one or another taxable year, then notwithstanding the
foregoing, such payments shall be made on the later of the next regularly
scheduled payroll of the Company after such release has become irrevocable and
effective, or the first regularly scheduled payroll of the Company in the
taxable year following Executive’s Involuntary Termination.”

 

7. The contact information set forth in Section 7.3 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“If delivered to the Company:

 

CARBON ENERGY CORPORATION

1700 Broadway, Suite 1170

Denver, CO 80290

Attention: Chief Financial Officer

email: kstruzeski@carbonenergycorp.com

 

If delivered to Executive:

 

MARK D. PIERCE

323 Helms Deep

Versailles, KY 40383

email: mpierce@nytisky.com

 

8.  Counterpart Execution. This Amendment may be executed in any number of
counterparts, and each counterpart hereof shall be effective as to the party
that executes the same whether or not both parties execute the same counterpart.
If counterparts of this Amendment are executed, the signature pages from various
counterparts may be combined into one composite instrument for all purposes. All
counterparts together shall constitute only one Agreement, but each counterpart
shall be considered an original. This Amendment may be executed and delivered by
exchange of facsimile or PDF copies showing the signatures of the parties, and
those facsimile or PDF copies showing the signatures of the parties will
constitute originally signed copies of the same agreement requiring no further
execution.

 

Otherwise the Agreement shall remain in full force and effect, in accordance
with its existing terms and provisions.

 

[Signature page follows.]

 

- 3 -

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

  



COMPANY:       CARBON ENERGY CORPORATION         By:       Patrick R. McDonald,
    Chief Executive Officer         EXECUTIVE:           Mark D. Pierce  





 

 



Signature page

Amendment to Employment Agreement



 



 

 